Citation Nr: 0739406	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-30 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for eczema, to include 
as due to an undiagnosed illness.

4.  Entitlement to service connection for a sleep 
disturbance, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for a gastrointestinal 
disability, to include as due to an undiagnosed illness

7.  Entitlement to service connection for muscle and joint 
pain, to include as due to an undiagnosed illness.

8.  Whether new and material evidence has been obtained to 
reopen the previously denied claim of entitlement to service 
connection for a lumbar spine injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
March 1984, and he had periods of active service in the 
National Guard from November 1990 to June 1991, and from 
October 1991 to February 1992.  The veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from January 19, 1991 to May 16, 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the benefits sought on 
appeal.

The veteran appeared before the Board in Phoenix and gave 
testimony at a personal hearing.  A transcript of that 
hearing is associated with the claims file.

The issues of entitlement to service connection for tinnitus, 
chronic fatigue syndrome, eczema, a sleep disturbance, 
headaches, a gastrointestinal disorder, muscle and joint 
pain, and for a lumbar spine disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
lumbar spine injury in a December 1999 rating decision.  The 
veteran was notified of this decision and of his appellate 
rights, but did not appeal the denial.

2.  The RO declined to reopen the previously denied claim of 
entitlement to service connection for a lumbar spine injury 
in a January 2001 rating decision.  The veteran was notified 
of the rating decision and expressed his disagreement.  
Following the issuance of a statement of the case, the 
veteran did not perfect his appeal by submitting a 
substantive appeal.

3.  Evidence submitted since the time of the January 2001 
rating decision continuing the denial of service connection 
for a lumbar spine injury is new, speaks to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's January 2001 continued denial of service 
connection for residuals of a lumbar spine injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).  

2.  The evidence received since the RO's January 2001 
determination is new and material, and the claim of 
entitlement to service connection for residuals of a lumbar 
spine injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that, with respect to the issue of whether 
new and material evidence has been obtained to reopen the 
previously denied claim of service connection for a lumbar 
spine disability, VA has substantially satisfied the duties 
to notify and assist, as required by the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  To the extent that there may be any 
deficiency of notice or assistance, there is no prejudice to 
the veteran in proceeding with this appeal given the 
favorable nature of the Board's decision.  Any error in the 
failure to provide appropriate notice is harmless at this 
time and can be corrected by the RO following the Board's 
decision.  As such, the veteran's November 2002 request to 
reopen the claim of entitlement to service connection for a 
lumbar spine disability will be addressed.  

In September 1999, the RO denied service connection for a 
lumbar spine injury, finding that the veteran had not 
submitted a well-grounded claim as there was no evidence of a 
chronic back disability during service or as a consequence 
thereof.  The veteran was advised of the denial of benefits 
sought as well as his appellate rights, but did not appeal 
the RO's decision.  As such, the rating decision became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In January 2001, the RO declined to reopen the veteran's 
claim for service connection for a lumbar spine injury as new 
and material evidence had not been submitted or obtained.  
The veteran expressed his disagreement and a statement of the 
case was issued in November 2002.  The veteran did not submit 
a substantive appeal to perfect his appeal as required by 
38 C.F.R. § 20.202 and the rating decision became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.

The veteran now seeks to reopen his claim for service 
connection for a lumbar spine injury.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
"New and material evidence" is defined as evidence not 
previously submitted to agency decision makers which relates 
to an unestablished fact necessary to substantiate the claim 
and raises a reasonable possibility of substantiating the 
claim.  When determining whether evidence is material, the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  With these 
considerations, the Board must review all of the evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in January 2001.  

At the time of the January 2001 rating decision, the evidence 
included service medical records from the veteran's period of 
active service from September 1978 to March 1984 showing two 
complaints of back pain.  The record also included evidence 
of a post-service cervical spine injury in May 1997 and 
associated treatment.  The veteran underwent VA examinations 
of his spine in 2000 and 2001 and treatment records through 
2001 show continued complaints of low back pain.  

Since the time of the January 2001 rating decision, the 
veteran submitted a statement from a fellow serviceman dated 
in September 2006.  This statement reveals that the veteran 
injured his back during service in Saudi Arabia in May 1991 
and was hospitalized.  The veteran testified before the Board 
in September 2006 that he injured his back during service in 
the Persian Gulf by being jostled around in the 18-wheeler 
that he drove while there.  Additionally, a magnetic 
resonance imaging (MRI) report dated in December 2001 shows 
that the veteran has a herniated nucleus pulposus at L4-L5 
and minor degenerative changes at the L3-L4 and L4-L5 levels.

Given the evidence as outlined above, the Board finds that 
the newly obtained evidence is material as it speaks to the 
unestablished fact of whether the veteran had a back injury 
during service.  This evidence, particularly the statement 
from the veteran's fellow serviceman, raises a reasonable 
possibility of substantiating the claim as one of the 
elements missing at the time of the previous denial was 
evidence of an in-service injury.  Therefore, the claim is 
reopened and the veteran's appeal is granted to this extent 
only.  The merits of the claim will be discussed in the 
remand portion of this decision.


ORDER

New and material evidence having been obtained, the claim of 
entitlement to service connection for a lumbar spine injury 
is reopened.


REMAND

The evidence of record shows that the veteran had two 
extended tours of duty with the National Guard, but his 
records of that service are not associated with the claims 
folder.  An e-mail showing an attempt to obtain those records 
was sent in May 2005, but there is no evidence of a response 
or of follow-up on the part of VA.  As such, this matter must 
be remanded to obtain the veteran's National Guard records.  
If the records are not available, a notation speaking to the 
reason for their unavailability must be associated with the 
claims folder.

The record also shows that the veteran was exposed to 
chemicals while serving in the Persian Gulf in March 1991.  
Although he has complaints of current disabilities that 
appear to be unexplained, he has not been afforded a complete 
Persian Gulf examination.  Therefore, the Board finds that 
there is insufficient medical evidence to adjudicate the 
claims associated with a possible exposure to chemicals and 
those claims must be remanded for the scheduling of a 
physical examination pursuant to 38 C.F.R. § 3.159(c)(4).

The veteran claims that he began experiencing a ringing in 
his ears during service, but did not report it during service 
because he was young.  He worked in artillery and heavy 
equipment during service and credibly testified that he was 
exposed to loud noises.  A VA examination performed in August 
2003 includes a medical opinion that it is at least as likely 
as not that the veteran's tinnitus is not related to service 
because it had its onset nine years after service.  This is 
inconsistent with the record as it stands today, and the 
Board finds that another examination is appropriate to 
determine the etiology of the currently diagnosed tinnitus.

Finally, the veteran claims that he injured his back during 
service and has provided a statement supporting that 
contention.  He has a current back disability and has 
testified that his back pain has been continuous since his 
period of service.  Although he has been provided orthopedic 
examinations in the past, one examiner did not have access to 
the claims folder, and neither examiner had access to the 
recently submitted statement corroborating the veteran's 
assertion that he injured his back in 1991 while in service 
much less National Guard records for the period of the 
alleged injury.  Therefore, this claim too must be remanded 
for a physical examination pursuant to 38 C.F.R. 
§ 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain service medical records for 
both periods of active National Guard 
service, including all records of the 
veteran's service in the Persian Gulf 
from January 19, 1991, to May 16, 1991.  
If the records cannot be obtained, make a 
notation in the claims folder as to the 
reason for the records being unavailable.

2.  Obtain all current treatment records 
from the VA Medical Center in Tucson and 
the VA clinic in Sierra Vista regarding 
complaints of back pain, tinnitus, 
chronic fatigue, skin problems, sleep 
disturbances, headaches, gastrointestinal 
problems and muscle and joint pain.  If 
releases are required to obtain private 
treatment records, obtain such from the 
veteran and obtain the private records.  
Associate all new records with the claims 
folder.

3.  Upon receipt of treatment records and 
National Guard records, schedule the 
veteran for an examination with the 
appropriate specialist(s), including 
examination for the Persian Gulf 
registry, to determine the nature and 
etiology of his complaints of fatigue, 
skin problems, sleep disturbances, 
headaches, gastrointestinal problems and 
muscle and joint pain.  The veteran's 
claims folder must be made available to 
and reviewed by the examiner, with 
comments made as to the veteran's 
chemical exposure in March 1991 as 
acknowledged by the Department of 
Defense.  A complete history of the 
veteran's complaints should recorded, 
setting out each claim separately, and 
all necessary testing performed.  The 
specialist(s) should then render all 
appropriate diagnoses and for each 
disability found, state whether it is at 
least as likely as not that it began as a 
consequence of service and/or exposure to 
chemicals during service.  If complaints 
cannot be diagnosed as a specific 
disability, the examiner should state if 
it is his/her opinion that the veteran 
has a medically unexplained chronic 
multisymptom illness.  Complete rationale 
is required for each opinion expressed.

4.  Upon receipt of treatment records and 
National Guard records, schedule the 
veteran for an orthopedic examination to 
determine the nature and etiology of his 
lumbar spine disability.  The veteran's 
claims folder must be made available to 
and reviewed by the examiner, with 
comments made as to the veteran's post-
service cervical spine injury and various 
reports of having low back pain since 
that time.  A complete history of the 
veteran's complaints should recorded and 
all necessary testing performed.  The 
examiner should then render all 
appropriate diagnoses and for each 
disability found, state whether it is at 
least as likely as not that it began 
during service or as a consequence of 
service.  Complete rationale is required 
for each opinion expressed.

5.  Upon receipt of treatment records and 
National Guard records, schedule the 
veteran for an audiologic examination to 
determine the nature and etiology of his 
complaints of ringing in the ears.  The 
veteran's claims folder must be made 
available to and reviewed by the 
examiner, with comments made as to the 
finding of a VA examiner in August 2003 
that the veteran's tinnitus began 
subsequent to service.  A complete 
history of the veteran's complaints 
should recorded and all necessary testing 
performed.  The examiner should then 
render all appropriate diagnoses and for 
each disability found, state whether it 
is at least as likely as not that it 
began as a consequence of service, 
including noise exposure during service.  
Complete rationale is required for each 
opinion expressed.

6.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Theresa M. Catino
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


